The appellant brought an action of forcible entry and detainer against appellee. From a judgment in favor of the appellant in the justice court, appellee appealed to the county court. The case was tried in the county court. The trial resulted in a judgment in favor of the appellee, and appellant has attempted to appeal to this court.
The judgment in the county court merely adjudged appellee not guilty of forcible *Page 191 
detainer, and awarding her the occupancy of the premises for the rental year beginning March 15, 1919, and ending March 14, 1920. There was no judgment for damages for either party in the county court. In view of article 3962, Vernon's Sayles' Civil Statutes, appellee suggests that this court cannot entertain the appeal and review the judgment. The statute referred to is to the effect that after a trial of forcible entry and detainer suit in the county court upon its merits, the judgment of that court, finally disposing of the case, shall be conclusive of the litigation, and no further appeal shall be allowed, except where the judgment shall be for damages in an amount exceeding $100. As pointed out above, there was no such judgment in this case, and by express terms of the statute no appeal to this court is allowed. Yarbrough v. Jenkins, 3 Willson, Civ.Cas.Ct.App. § 464; Stein v. Stely, 32 S.W. 861; Lane v. Jack, 25 Tex. Civ. App. 496. 61 S.W. 422; Delgado v. Chapa, 173 S.W. 1169.
The appeal is dismissed.